Mr. Justice Moore
delivered the opinion of the court.
This is a suit by Jessie E. Crim against John L. Crim to dissolve the marriage contract existing between them. From a decree granting the divorce in plaintiff’s favor, the defendant appeals. No good purpose will be subserved by quoting from or commenting upon the testimony, a careful examination of which convinces us that the plaintiff is not free from fault.
*259This being so, the decree should be reversed and the suit dismissed, and it is so ordered.
Reversed: Suit Dismissed.
Mr. Chief Justice McBride, Mr. Justice Burnett and Mr. Justice Ramsey concur.